COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
PAMELA WALKER,)
		   No. 08-03-00264-CR

)
			Appellant,)
		          Appeal from

)
v.)
		    143rd District Court

)
THE STATE OF TEXAS,)
		  of Ward County, Texas

)
			Appellee.)
		(TC# 02-12-04516-CRW)



MEMORANDUM OPINION


	Pamela Walker appeals from an order revoking community supervision.  We affirm.

FACTUAL SUMMARY

	On February 7, 2003, Appellant entered a negotiated plea of guilty to the offense of forgery. 
The trial court found Appellant guilty and sentenced her to imprisonment for one year and six
months and a $2,000 fine.  The court then suspended the sentence and placed Appellant on probation
for three years and assessed a $2,000 fine plus restitution.  On April 2, 2003, the State filed a motion
to revoke based on an allegation that Appellant had failed to provide a current urine sample. 
Following a contested hearing, the trial court found that Appellant had violated the terms of her
probation, revoked Appellant's probation, and assessed punishment at imprisonment of one year and
six months and a $2,000 fine plus restitution.
FRIVOLOUS APPEAL
	Appellant's court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).
A copy of counsel's brief has been delivered to Appellant, and Appellant has been advised of her
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
	The record reflects that Appellant was admonished of the consequences of her guilty plea
pursuant to Article 26.13 of the Texas Code of Criminal Procedure.  Appellant made a judicial
confession admitting her guilt.  We have carefully reviewed the record and counsel's brief and agree
that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.  The judgment is affirmed.

April 8, 2004						 
							ANN CRAWFORD McCLURE, Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.

(Do Not Publish)